Exhibit BINDING AGREEMENT March 18, ATTN: Stuart Turk RE: Asset Purchase Dear Stuart, The purpose of this letter (the "Letter") is to set forth certain binding understandings between FTS Group, Inc. and OTG Technologies, Inc. a newly formed wholly-owned subsidiary of FTS Group, Inc. (Company was formed to facilitate the transaction, hereafter referred to as "FTS") and On The Go HealthCare, Inc. DBA On The Go Technologies, Inc. (hereafter referred to as "OTG") regarding the sale of selected assets owned by OTG as described in more detail on exhibit A (here after referred to as the "ASSETS"), assumption of certain debt of OTG as described in more detail on Exhibit B, the assumption of certain contracts of OTG as described in more detail on Exhibit C, Confidentiality and Non-Competition Agreement as described in more detail on Exhibit D, and a Promissory Note (the "Note") issued to the Company attached as Exhibit E. In consideration of the significant costs to be borne by FTS in pursuing this proposed transaction and further in consideration of their mutual undertakings as to the matters described herein, upon execution of this Letter or counterparts thereof, the following paragraphs of this letter shall constitute the binding provisions of the transaction. 1.
